Citation Nr: 0304801	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to a compensable rating for diabetes 
mellitus from May 25, 2001 to October 18, 2001.  

2.	Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from October 19, 2001.  

3.	Entitlement to a rating in excess of 40 percent for 
hepatitis C.

4.	Entitlement to a total rating based on individual 
unemployability(TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Glenn A. Wasik


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a December 2001 rating 
decision, the RO granted service connection for diabetes 
mellitus and assigned a non-compensable evaluation effective 
from May 25, 2001.  In an April 2002 rating decision, the RO 
granted service connection for Hepatitis C and assigned a 40 
percent disability evaluation effective from May 21, 2001.  
At the same time, the RO granted an increased rating to 20 
percent for the diabetes mellitus, effective from October 19, 
2001.  The veteran has perfected appeals for the disability 
evaluations assigned by the RO in December 2001 and April 
2002.  

The Board points out that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities has not been adjudicated by the RO.  
The Board notes, however, that the veteran submitted several 
statements to the effect that he was unemployable due to his 
service-connected diabetes mellitus and hepatitis C.  As this 
issue is inherently part and parcel of the issues on appeal, 
the Board finds no prejudice to the veteran proceeding with 
its adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


FINDINGS OF FACT

1. Service connection for diabetes mellitus was granted with 
an effective date of May 25, 2001, the date of receipt of the 
veteran's claim.

2. The service-connected diabetes mellitus is manifested by 
the need for a restricted diet and an oral hypoglycemic agent 
but not insulin.  

3.  The service-connected hepatitis C is manifested by 
varying levels of chronic fatigue and malaise, some nausea, 
epigastric abdominal pain and hepatomegaly.

4.  The probative evidence of record demonstrates that the 
veteran is unemployable due to his service-connected 
hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for diabetes 
mellitus from May 25, 2001 to October 18, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.119, Diagnostic Code 7913.

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus from May 25, 2001 to the present, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913.

3.  The criteria for a rating in excess of 40 percent for 
hepatitis C, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.  §§ 4.1, 4.7, 4.114, Diagnostic Codes 
7345, 7354.  

4. The criteria for a TDIU rating have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA medical examinations, and 
correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in a June 2002 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to increased ratings for hepatitis C and diabetes 
mellitus.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, as the claim of 
entitlement to TDIU is being granted, the Board finds no 
prejudice will flow to the veteran as a result of his failure 
to receive notification of the laws and regulations 
pertaining to this benefit at this time.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  


Factual Background

A private medical record dated in May 2001 indicates that the 
veteran tested positive for hepatitis C but not Hepatitis A 
or B.  

An October 2001 letter from a private health care 
professional includes the notation that due to the veteran's 
hepatitis C, he was unable to work.  

A November 2001 VA clinical record includes an assessment of 
uncontrolled, symptomatic diabetes mellitus, type 2.  The 
veteran was taking Glyburide.  

On VA examination in October 2001, the veteran complained of 
chronic fatigue on a daily basis.  The fatigue varied from 
being mild to more severe.  He also reported a twenty-pound 
fluctuation in his weight.  He reported some nausea in the 
morning but no vomiting.  He complained of intermittent 
epigastric abdominal pain.  He stated that his 
gastrointestinal symptomatology interfered with his daily 
activities.  He indicated that the symptomatology had been 
present for approximately one year.  He was not receiving any 
treatment for his hepatitis C.  He stated that he had lost a 
job as a bartender after his employer found out about his 
hepatitis C diagnosis.  Physical examination revealed a good 
state of nutrition.  Examination of the abdomen revealed some 
pain and tenderness in the right upper quadrant to palpation.  
The liver was slightly enlarged.  Bowel sounds were normal.  
A November 2001 ultrasound of the liver showed fatty 
infiltration of the liver.  The pertinent diagnoses were 
chronic, active hepatitis C that was symptomatic and type II 
diabetes mellitus.  

A December 2001 decision awarded a nonservice-connected 
pension based on the veteran's hepatitis C on an 
extraschedular basis.  The RO also granted service connection 
for diabetes mellitus, effective from May 25, 2001.  The 
issue of entitlement to service connection for hepatitis C 
was deferred at that time.  

A January 2002 clinical record indicates that the veteran's 
Glyburide had been increased but there had been no 
hypoglycemia.  The assessment at that time was uncontrolled 
diabetes mellitus.  

On VA examination in January 2002, the veteran complained of 
chronic fatigue on a daily basis.  He also experienced 
periodic nausea without vomiting.  He complained of recurrent 
pain in the right upper quadrant of his abdomen.  It was 
noted that the veteran was unable to work due to his 
hepatitis C.  There was no ascites present.  There was no 
evidence of malnutrition, malabsorbtion or steatorrhea.  No 
hematemesis or melena was present.  Palpation to the right 
upper quadrant of the abdomen indicated the presence of pain 
and tenderness.  The liver was enlarged.  No muscle wasting 
or loss of muscle strength was noted.  There were no other 
signs of liver disease.  There was no evidence of palmar 
erythema, spider angiomas or jaundice.  The pertinent 
diagnosis was chronic, active hepatitis C that was 
symptomatic.  

An April 2002 record indicated that the veteran had been 
prescribed a diabetic diet but was unable to comply due to 
financial problems.  

In April 2002, the RO granted service connection for 
hepatitis C and assigned a 40 percent evaluation effective 
from May 21, 2001.  At the same time, the RO granted an 
increased rating of 20 percent for diabetes mellitus, 
effective from October 19, 2001.   

The evidence submitted by the veteran indicates that he last 
worked from November 1998 to October 2000 as a bartender.  He 
also indicated that the highest level of education he had 
attained was the 12th grade.  


General Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 


Entitlement to an initial compensable rating for diabetes 
mellitus from May 25, 2001 to October 18, 2001 and 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus from October 19, 2001 to the present.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
noted an important distinction with respect to an appeal 
involving a veteran's disagreement with an initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson, 12 Vet. App. at 126.

Service connection for diabetes mellitus, evaluated as 
noncompensable, was granted with an effective date of May 25, 
2001, the date of receipt of the veteran's claim. Diabetes 
mellitus type II, supporting a 20 percent evaluation, was 
diagnosed following a VA examination on October 19, 2001. It 
is more likely than not, however, that the severity of his 
condition was present at the time his claim was received. 
Accordingly, a 20 percent evaluation for diabetes is 
warranted as of this date, May 25, 2001. The benefit of the 
doubt is resolved in the veteran's favor. 

The veteran's service-connected diabetes mellitus is rated 
under 38 C.F.R. § 4.119, DC 7913.  Under the applicable 
criteria, a 20 percent rating is warranted for DM requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than 1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic agents requiring at least 3 hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 20 
percent for diabetes mellitus is not warranted at any time 
over the period  from May 25, 2000 to the present time, as 
the disorder has not been shown to be so disabling as to 
warrant a 40 percent or higher rating under DC 7913.  The 
probative evidence of record demonstrates that, while the 
veteran's diabetes mellitus is treated with a restricted diet 
and an oral hypoglycemic agent (Glyburide), he is not taking 
insulin.  All the ratings in excess of 20 percent under 
Diagnostic Code 7913 require insulin use to treat the 
disability in order to warrant the higher ratings.  

The Board notes that there is no showing that, at any point 
since the 2000 effective date of the grant of service 
connection, the diabetes mellitus has reflected so 
exceptional or unusual a disability picture as to meet the 
criteria for invoking the procedures for assignment of any 
higher initial evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the diabetes mellitus has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  Moreover, the diabetes 
mellitus is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to undertake the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20 percent for diabetes 
mellitus must be denied.  As the 20 percent rating assigned 
for diabetes mellitus represents the greatest degree of 
impairment shown since the effective date of the grant of 
service connection in 2000, there is no basis for a staged 
rating pursuant to Fenderson.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49,  55-57 (1990).


Entitlement to an initial rating in excess of 40 percent for 
hepatitis C.

The veteran's hepatitis C is currently rated as 40 percent 
disabling under Diagnostic Code 7345 of the Rating Schedule.  
The Board observes that, effective July 2, 2001, VA revised 
the criteria for evaluating digestive disabilities.  66 Fed. 
Reg. 29,486 (2001).  Where the law or regulation changes 
after a claim has been filed or reopened  but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997);  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive  
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant  
to both versions during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the former criteria, a 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation required moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  Finally, a 100 
percent rating under this code was warranted when the disease 
was productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.

The revised regulations add a new Diagnostic Code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  A 60 percent 
rating requires daily fatigue, malaise and anorexia with 
substantial weight loss (or other indication of malnutrition) 
and hepatomegaly; or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks, during the past twelve-month 
period, but not occurring constantly.  A 100 percent rating 
requires near constant debilitating symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Following a careful review of the evidence, the Board finds 
both under the former and current regulations, there is no 
basis for assignment of a rating in excess of 40 percent for 
the service-connected hepatitis C.  The probative evidence of 
record demonstrates that the hepatitis C is manifested by 
chronic fatigue and malaise of varying nature, some nausea, 
epigastric abdominal pain and hepatomegaly.  However, there 
is no evidence of record demonstrating that the disability is 
productive of anorexia and substantial weight loss or was 
manifested by incapacitating episodes.  The veteran reported 
weight fluctuation but not significant weight loss.  Physical 
examination revealed a good state of nutrition in October 
2001.  While the veteran reported that he experienced chronic 
fatigue, there is no evidence of record demonstrating that he 
experienced "incapacitating episodes" due to the 
disability.  He did report on a May 2002 statement that he 
was required to lie down every four to five hours as a result 
of fatigue he experienced.  There is no evidence of record 
indicating that the hepatitis required treatment by a 
physician as a result of incapacitating symptomatology.  The 
evidence of record demonstrates medical treatment being 
rendered primarily for the service-connected diabetes 
mellitus.  The Board finds the symptomatology reported by the 
veteran, when combined with the objective evidence of record 
does not demonstrate that the hepatitis C was productive of 
incapacitating episodes as defined by Note (2) of Diagnostic 
Code 7345.  It follows that, if this symptomatology is not 
incapacitating, which is the requirement for the 60 
evaluation under Diagnostic Code 7354, the symptomatology 
does not equate to the level of debilitating as reflected in 
the criteria required for a 100 percent evaluation.  

As the Board finds that a TDIU is warranted as set out below 
based on the service-connected hepatitis C, it finds the 
requirement to discuss an extraschedular evaluation under 
38 C.F.R. § 3.321 moot.  


Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

As noted in the introduction, the veteran has alleged on 
several different occasions that he is unemployable as a 
result of his service-connected disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

The veteran's only service-connected disabilities are 
diabetes mellitus evaluated as 20 percent disabling and 
hepatitis C that is evaluated as 40 percent disabling.  As 
indicated above, the Board denied increased ratings for both 
these disorders.  Since service connection has been granted 
for any disability, the highest combined evaluation, which 
has been in effect, is 50 percent effective from October 19, 
2001.  Therefore, the veteran does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) for any applicable time period. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Board notes the RO granted a permanent and total 
nonservice-connected pension in December 2001 based solely on 
the presence of hepatitis C that was not service-connected at 
that time.  The RO found that, while the disability did not 
meet the schedular requirements for nonservice-connected 
pension, it was sufficiently disabling to warrant an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(2).  
There is no indication that the symptomatology associated 
with the now service-connected hepatitis C has improved since 
the RO's December 2001 decision.  In fact, the veteran has 
reported that the symptomatology had increased in severity.  
The Board notes there is an opinion from a health care 
professional dated in October 2001, which demonstrates that 
the veteran is unemployable due to the hepatitis C.  At the 
time of the January 2001 VA examination, it was noted that 
the veteran could not work due to the disability.  The 
examiner who conducted this examination did not dispute this 
statement.  There is no competent evidence of record 
demonstrating that the veteran is employable with 
consideration of his service-connected disabilities.  The 
Board finds, based on the above, that the veteran is unable 
to work due to his service-connected disabilities and that a 
grant of TDIU is warranted. 


ORDER

A 20 percent rating for diabetes mellitus from May 25, 2001 
to October 18, 2001 is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

A rating in excess of 20 percent for diabetes mellitus from 
May 25, 2001 to the present is denied.  

A rating in excess of 40 percent for hepatitis C is denied. 
 
A total rating based on individual unemployability is 
granted, subject to the laws and regulations pertaining to 
monetary awards.   




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

